235 F.2d 479
LINCOLN LAND COMPANY, a Corporation,v.Ralph H. LANPHIER et al.
No. 5394.
United States Court of Appeals Tenth Circuit.
July 16, 1956.

Robert G. Simmons, Jr., Floyd E. Wright, and Robert M. Harris, Scottsbluff, Neb., and Mr. Stanley K. Hathaway, Torrington, Wyo., for appellant.
R. R. Bostwick, Casper, Wyo., George P. Sawyer, and Hal E. Morris, Torrington, Wyo., for appellees.
Before BRATTON, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of counsel.